NORVELL, Justice.
This is an appeal from an order refusing a temporary injunction sought by Henry A. Ro Bards against the City of San Antonio and Bart Moore Construction Company. The construction company, under a contract with the City, is engaged in straightening and clearing the channel of the San Antonio River fo'r the purpose of aiding in flood control. It was Ro Bards’ contention that the construction company had gone upon lands owned by him without his permission. The City contended that its contractor was operating upon lands within the channel and bed of the river and owned by it. An issue of title was thus presented which was not determined by the hearing preceding this appeal.
The court below granted a temporary restraining order, but thereafter refused the temporary injunction.
We have examined the statement of the evidence adduced upon the hearing had on the application for temporary injunction and are of the opinion that the trial court did not abuse its discretion in refusing the temporary injunction. Repka v. American Nat. Ins. Co., 143 Tex. 542, 186 S.W.2d 977; Barton v. Tharp, Tex.Civ.App., 27 S.W.2d 885; 24 Tex.Jur. 121, 136 and 141, Injunctions, §§ 85, 96 iand 100.
The order appealed from is affirmed.